 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN SANCHEZ,                                      Case No. 1:21-cv-01052-JLT (PC)

12                       Plaintiff,                      ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.
                                                         OR PAY FILING FEE
14    DR. RACHELLE TORRES,
15                       Defendant.                      45-DAY DEADLINE
16

17          Plaintiff has not paid the $402 filing fee for this action or submitted an application to

18   proceed in forma pauperis in accordance with to 28 U.S.C. § 1915. Accordingly, within 45 days

19   of the date of service of this order, the Plaintiff SHALL complete and sign and submit the

20   attached application to proceed in forma pauperis or pay the $402 filing fee. No requests for

21   extension will be granted without a showing of good cause. Failure to comply with this order

22   will result in dismissal of this action.

23          The Clerk of the Court is directed to attach an IFP application form to this order.

24
     IT IS SO ORDERED.
25

26      Dated:     July 12, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
